DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 11/16/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 12, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. “Zhang” US 2017/0289957 in view of Knauft US 9,198,158.

Regarding claims 1, 8 and 15, Zhang teaches a method, circuit, and a base station configured to serve a cell in a cellular network, the base station comprising: 
a radio; one or more processors operably coupled to the radio, wherein the one or more processors are configured to execute program instructions to cause the base station to: 
receive information from a mobility management entity (MME) that a paging message is intended for at least one user equipment (UE) device that belongs to a class of link-budget limited UE devices (Figure 5 step S4 teaches the MME sending paging information to the eNB and indicates the UE ID and whether or not to apply a power boost to the paging; Paragraphs 76 and 82-85, see also Figure 7 step T0.  As the MME sends the indicator which states whether or not the particular UE ID should have power boosted (link-budget limited), one can see the MME sends information to the base station that a paging message is intended for a particular link limited UE as claimed); 
in response to receiving the information from the MME, that the paging message is intended for the at least one UE device that belongs to the class of link-budget limited UE devices, transmit the paging message to the at least one UE device of the class of link-budget limited UE devices using improved paging scheduling for link budget limited devices, wherein the improved paging scheduling comprises increased resources in comparison to those used for non-link-budget limited UE devices (after the base station receives the paging information from the MME, the base stations sends the page to the UEs with improved PSD (power).  This is viewed as the improved paging by increasing resources for particular UEs; Figure 7 step T2; Paragraph 96, see also Paragraphs 76 
Zhang does not expressly disclose the information includes paging the UE from a single cell most recently visited by the UE; however, Knauft teaches that the MME uses a last seen eNodeB list and pages only a single eNB which was last seen by a UE; Column 5 Lines 1-5. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include paging only a single last seen/visted eNB as taught by Knauft.
	One would be motivated to make the modification such that the MME, based on it’s needs, can as many eNB as necessary including only the single last seen eNB; Knauft Column 5 Lines 1-5.

Regarding claims 6 and 13, Zhang teaches the page is transmitted at resource blocks determined as a function of a predetermined parameter (6 resource blocks are used to provide 3dB boost to the PDSCH; Paragraphs 43-44, 82, see also 130).  

Claims 2-5, 9-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Knauft in view of Wakabayashi et al. “Wakabayashi” US 2015/0341911.

Regarding claims 2, 9 and 16, Zhang does not disclose sending repetition of transmission of a DL channel associated with the paging message to the UE of the link-budget limited UE devices; however, Wakabayashi teaches the base station repeatedly sends paging with increasing power on the PDCCH to the terminal device; Paragraphs 224-226 and 231.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include repetitions of the DL channel associated with the paging to the UE as taught by Wakabayashi.
	One would be motivated to make the modification such that the system can properly receive a response from the terminal as taught by Wakabayashi; Paragraph 224.

Regarding claims 3, 10 and 17, Zhang teaches sending pages on resources on a PDSCH used for power boosting (paragraphs 41-46, see also 102).  Zhang does not disclose sending repetition of transmission of a DL channel associated with the paging message to the UE of the link-budget limited UE devices; however, Wakabayashi teaches the base station repeatedly sends paging with increasing power on the PDCCH to the terminal device; Paragraphs 224-226 and 231.

	One would be motivated to make the modification such that the system can properly receive a response from the terminal as taught by Wakabayashi; Paragraph 224.

Regarding claims 4, 11 and 18, Zhang does not disclose for a sequence of paging attempts, transmit the page with sequentially larger power boosts up to a limited number of paging attempts; however, Wakabayashi teaches the base station repeatedly sends paging with increasing power on the PDCCH until a reply from the device is received; Paragraphs 224-226 and 231.  The repeated transmission until a reply is received is viewed as the limited number of paging attempts.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include repeatedly sending the page at a larger transmission power as taught by Wakabayashi.
	One would be motivated to make the modification such that the system can properly receive a response from the terminal as taught by Wakabayashi; Paragraph 224.

Regarding claims 5, 12 and 19, Zhang does not disclose for a sequence of paging attempts, transmit the page with sequentially increased assigned resources up to a limited number of paging attempts; however, Wakabayashi teaches the base 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include repeatedly sending the page using increased resources as taught by Wakabayashi
One would be motivated to make the modification such that the system can properly receive a response from the terminal as taught by Wakabayashi; Paragraph 224.

Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view Knauft in view of of Wang et al. “Wang” US 2016/0164653.

Regarding claims 7 and 14, Zhang does not teach the predetermined parameter is a cell ID of the base station; however, Wang teaches the RB to which transmission are mapped can be determined on the basis of the cell ID of the base station; Paragraph 38.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include the predetermined parameter is a cell ID as taught by Wang.


Regarding claim 20, Zhang teaches the page is transmitted at resource blocks determined as a function of a predetermined parameter (6 resource blocks are used to provide 3dB boost to the PDSCH; Paragraphs 43-44, 82, see also 130).  Zhang does not teach the predetermined parameter is a cell ID of the base station; however, Wang teaches the RB to which transmission are mapped can be determined on the basis of the cell ID of the base station; Paragraph 38.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Zhang to include the predetermined parameter is a cell ID as taught by Wang.
	One would be motivated to make the modification such that the system can determine which RB to use for transmission of information as taught by Wang; Paragraph 38.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Regarding the independent claims, Applicant argues the prior art, Zhang, teaches general paging messages and that the MME directly instructions the eNB whether to apply enhanced paging conditions but that Zhang is silent on a base station 
The Examiner respectfully disagrees.  Zhang teaches that a MME sends a paging notification to a base station which includes a power indicator for the base station to page a MTC-UE device using enhancing paging resources or not.  The MME sends the MTC UE identifier to the eNB concerned for paging with PSD boosting; Step s7 of Figure 5 and Paragraph 79 (see paragraphs 72-78 and 85 for further messaging information with respect to the paging).  As the MTC sends a UE identifier and also indicates that power boosting needs to be applied for the particular MTC-UE, this means the MME has sent the eNB a message that is intended for a UE that belongs to a class of link-budget limited devices and thus properly reads on the claim language.  The class of link-budget limited devices in the claim language are merely UEs that need improved paging resources.  In Zhang, any MTC-ID that coincides with the power boosting flag set to 1 is thus a class of link-budget limited devices.  Regarding the argument that the base station of Zhang does not modify its behavior, the Examiner notes that the base station pages the UE using power boosting resources or it doesn’t and thus the eNB does modify its behavior based on information received from the MME as claimed.
Further, Figure 7 shows base station receives a paging flag set to 1 for the MTC-UE ID (Step T1) and then step T12 occurs and then stepT18 and T19 which has the base station send power boosted paging messages to the MTC-UE.  Thus, one can see the MME sends information to a base station regarding a MTC-UE which needs power .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419